Filing Date: 10/25/2019
Claimed Priority Date: 10/30/2018 (IT 102018000009902)
Applicants: Sambi at al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the After-Final Amendment filed on 10/25/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The After-Final Amendment filed on 10/25/2021, responding to the Office action mailed on 08/09/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-3, 5-13, and 15-34. 

Response to Amendment

Applicant’s amendments to Claims have overcome the claim objections and claim rejections under 35 U.S.C. 112 previously set forth in the Final Office action 

EXAMINER’S AMENDMENT


This application is in condition for allowance except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follow:
In the Title:
Replace the Title with -- LDMOS Device with Integrated P-N Junction Diodes --.

Allowable Subject Matter






Claims 1-3, 5-13, and 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a MOSFET device, comprising a first PN-junction and a second PN-junction respectively arranged at least in part on opposite sides of the active area along said first axis, wherein each PN-junction includes a first junction region in contact with the drain region and a second junction region in contact with the first junction region; wherein said first junction region is adjacent to the second junction region, the first and second junction regions being integrated within the structural body, wherein the second junction region is not in 
Regarding claim 12, the prior art of record fails to disclose or suggest a MOSFET device, comprising a first junction region within the semiconductor body, said first junction region doped the second conductivity type and positioned in contact with the drain region; a second junction region within the semiconductor body, said second junction region doped the first conductivity type and positioned in contact with the first junction region; and a metal-oxide stack extending over a junction between the first and second junction regions.
Regarding claim 22, the prior art of record fails to disclose or suggest a MOSFET device, comprising a first PN-junction and a second PN-junction respectively arranged at least in part on opposite sides of the active area along said first axis, wherein each PN-junction includes a first junction region in contact with the drain region and a second junction region in contact with the first junction region; and a metal-oxide stack extending over a junction between the first and second junction regions.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814